Memobandum Per Curiam.
Appellant is entitled to plead the defense of usury. While the corporate defendant may not plead usury, the appellant’s intestate, who signed the note as comaker, may avail himself of that defense.
*20The order should be modified to the extent of granting defendant-appellant’s motion to amend the answer to include the defense of usury, and, as modified, affirmed, without costs. Service of amended answer, on or before June 12th, to be without prejudice to the present position of the cause upon the calendar.
Shientag, McLaughlin and Hecht, JJ., concur.
Ordered accordingly.